USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
ALBERTO GONZALEZ, DOC #
DATE FILED: 4/8/2020
Plaintiff,
-against- 20 Civ. 1020 (AT)
3X1 NYC, LLC,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

Plaintiff's motion to adjourn the initial pretrial conference scheduled for April 14, 2020, ECF
No. 11, is GRANTED. The initial pretrial conference shcedueld for April 14, 2020, is
ADJOURNED to May 18, 2020, at 11:00 a.m. By May 11, 2020, the parties shall file their joint
letter and proposed case management plan.

The Clerk of Court is directed to terminate the motion at ECF No. 11.

SO ORDERED.

Dated: April 8, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge

 
